Title: Appointment by the General Assembly of a Committee to Investigate and Publish Findings concerning Virginia’s Western Claim, 30 May 1782
From: Virginia Assembly
To: 


        In the House of Delegates
        
          Thursday the 30th: of May 1782
        
        Resolved that a Committee of five to wit George Mason, Thomas Jefferson, Arthur Lee, Edmund Randolph and Thomas Walker Esquires be appointed and vested with full Powers to collect all Documents and Proofs necessary for establishing the Right of this State to it’s Western Territory as stated by the Act of Government in 1776. To state such Right and apply the Proofs in Support thereof. That the said Committee or a Major Part of those who undertake the Business aforesaid be authorized to publish from time to time in Part, or in the whole such of their Proceedings as they shall think proper. That the public Printer be directed to publish such of the Proceedings of said Committee as he shall be desired by them to publish. That the said Committee shall have power to apply so much of the public Money as shall be necessary for the Purpose of publishing the whole or any Part of their Proceedings in Philadelphia. And that one Copy of their Work when compleated shall be sent to the Legislature of each State in the Federal Union and one Copy thereof presented to Congress.
        
          Teste
          John Beckley C.H.D.
          1782 June 1st
          Agreed to by the Senate
          Will: Drew C.S.
          A Copy
          John Beckley C.H.D.
        
      